t c memo united_states tax_court edward kenneth metcalf petitioner v commissioner of internal revenue respondent docket no filed date edward kenneth metcalf pro_se stephen p baker for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue - - after concessions ’ the only issue for decision is whether petitioner has an overpayment_of_tax for related toa distribution from his individual_retirement_account ira findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in anchorage alaska in a letter dated date key bank informed petitioner that because he had reached the age of he was required to start taking withdrawals from his ira on date petitioner responded with instructions for the bank to mail him a check for the minimum withdrawal amount in petitioner mistakenly signed a form to close out his ira as of date on date key bank closed petitioner’s ira account and sent petitioner the entire balance petitioner reported his entire ira distribution on his timely income_tax return return and paid tax on it petitioner did not roll over this distribution into another ira ' respondent concedes every issue raised in the statutory_notice_of_deficiency and petitioner concedes his claim for an overpayment related to interest on savings bonds - - petitioner timely amended his return to claim a refund for the tax associated with the ira distribution in the answer respondent denied petitioner’s claim for overpayment opinion in years where this court has jurisdiction to redetermine a taxpayer’s deficiency we also have jurisdiction to decide whether the taxpayer has made an overpayment of income_tax sec_6512 b 110_tc_291 respondent issued a notice_of_deficiency for and petitioner filed a timely petition with this court contesting respondent’s determinations accordingly we have jurisdiction to decide whether petitioner has an overpayment for petitioner contends he ha sec_3 years to amend his return to roll over his ira to claim a refund of the taxes paid on his ira distribution and to report his correct minimum distribution sec_6511 however provides the period of limitations for filing a claim for credit or refund of an overpayment of any_tax generally distributions from iras are includable in the distributee’s income in the year of distribution as provided in sec_72 sec_408 110_tc_1 sec_408 provides an exception to this rule for rollover_contributions to qualify as a rollover_contribution an ira distribution must be rolled over within - days of receipt sec_408 smithsi v commissioner tcmemo_1981_652 handy v commissioner tcmemo_1981_411 petitioner argues that the internal_revenue_service irs district_director advised him to file an amended_return so that petitioner could roll over his ira on date petitioner wrote a letter to the district_director of the irs in seattle washington explaining that petitioner made a mistake closing out his ira and requesting authorization to roll over the ira withdrawal even though more than days had passed since the distribution this letter contains a handwritten note at the bottom mr metcalf i’m returning this information after talking to you today you plan to file a 1040x for thanks mr johnson this note did not advise petitioner to file an amended_return it merely acknowledged the fact that petitioner intended to file an amended_return even if the irs had advised petitioner to file an amended_return the possibility that petitioner may have received incorrect advice does not alter the 60-day rule see smithsi v commissioner supra the present case involves the failure to satisfy a fundamental element of the statutory requirements for an ira rollover contribution--namely the failure to timely roll over any amount however that was required to be distributed to petitioner because he had reached age would be ineligible for rollover treatment sec_408 be the distribution within days neither the code nor the regulations provide relief from taxation of the amount distributed to petitioner from an ira but not timely rolled over see 93_tc_114 although we are sympathetic to petitioner’s plight we hold that the ira distribution to petitioner in is includable in his income accordingly petitioner’s claim for overpayment is denied in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered finding no deficiency or overpayment
